Name: Commission Regulation (EC) No 2154/98 of 7 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1370/95 as regards pigmeat
 Type: Regulation
 Subject Matter: European Union law;  trade;  Europe;  tariff policy;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|31998R2154Commission Regulation (EC) No 2154/98 of 7 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1370/95 as regards pigmeat Official Journal L 271 , 08/10/1998 P. 0012 - 0013COMMISSION REGULATION (EC) No 2154/98 of 7 October 1998 laying down special measures derogating from Regulations (EEC) No 3665/87, (EEC) No 3719/88 and (EC) No 1370/95 as regards pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 13(12) and the second paragraph of Article 22 thereof,Whereas Council Regulation (EEC) No 565/80 (3), as last amended by Regulation (EEC) No 2026/83 (4), lays down general rules on the advance payment of export refunds in respect of agricultural products;Whereas Commission Regulation (EEC) No 3665/87 (5), as last amended by Regulation (EC) No 604/98 (6), lays down common detailed rules for the application of the system of export refunds on agricultural products;Whereas Commission Regulation (EEC) No 3719/88 (7), as last amended by Regulation (EC) No 1044/98 (8), lays down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products;Whereas Commission Regulation (EC) No 1370/95 (9), as last amended by Regulation (EC) No 1719/98 (10), lays down detailed rules for implementing the system of export licences in the pigmeat sector;Whereas the problems prevailing on the market in Russia since the second half of August 1998 have seriously damaged the economic interests of exporters and whereas the situation thus created has adversely affected export possibilities provided for in Regulations (EEC) No 565/80, (EEC) No 3665/87 and (EEC) No 3719/88;Whereas it is accordingly necessary to limit such damaging consequences by adopting special measures and extending certain time limits laid down in the regulations applicable to refunds so that export operations which have not been completed on account of the abovementioned circumstances can be regularised;Whereas only those operators who can prove, in particular on the basis of the documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89 (11), as last amended by Regulation (EC) No 3235/94 (12), that the licences were requested with a view to exports to Russia should benefit from the derogations;Whereas, in the light of developments, this Regulation should enter into force immediately;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 1. This Regulation shall apply to the products listed in Article 1(1) of Council Regulation (EEC) No 2759/75 for which export licences have been issued.2. This Regulation shall apply only where the operator can demonstrate to the satisfaction of the issuing body that the licences were requested with a view to exports to Russia.The issuing body's appraisal shall be based in particular on the commercial documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89.Article 2 On application by the holder, the validity of the export licences issued pursuant to Commission Regulation (EC) No 1370/95 and applied for before 29 August 1998, excluding those whose validity lapsed before 1 August 1998, shall be extended by 60 days.Article 3 On application by the exporter and in respect of products for which customs export formalities were completed before 29 August 1998 or which were placed under any of the arrangements referred to in Articles 4 and 5 of Regulation (EEC) No 565/80 before that date, the 60-day time limit referred to in Article 30(1)(b)(i) of Regulation (EEC) No 3719/88 and in Articles 4(1) and 32(1) of Regulation (EEC) No 3665/87 shall be increased to 150 days.Article 4 Each Thursday Member States shall notify the Commission of the quantities of products covered during the preceding week by the measures referred to in Articles 2 and 3 above.Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 62, 7. 3. 1980, p. 5.(4) OJ L 199, 22. 7. 1983, p. 12.(5) OJ L 351, 14. 12. 1987, p. 1.(6) OJ L 80, 18. 3. 1998, p. 19.(7) OJ L 331, 2. 12. 1988, p. 1.(8) OJ L 149, 20. 5. 1998, p. 11.(9) OJ L 133, 17. 6. 1995, p. 9.(10) OJ L 215, 1. 8. 1998, p. 58.(11) OJ L 388, 30. 12. 1989, p. 18.(12) OJ L 338, 28. 12. 1994, p. 16.